Citation Nr: 1007383	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The appellant had active service from March 1969 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the Veteran's claims for 
service connection for bilateral hearing loss, and tinnitus.

In a statement, dated in September 2007, the Veteran stated 
that he desired to withdraw his claim for service connection 
glaucoma.  Accordingly, the issue of entitlement to service 
connection for glaucoma is no longer before the Board.  See 
38 C.F.R. § 20.204(b) (2009).  


FINDING OF FACT

The Veteran does not have hearing loss, or tinnitus, that was 
caused or aggravated by his service.   


CONCLUSION OF LAW

Bilateral hearing loss, and tinnitus, were not incurred in or 
aggravated by active military service, nor may in-service 
occurrence of sensorineural hearing loss be presumed.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for hearing loss, and tinnitus.  He asserts that he has the 
claimed conditions due to exposure to loud noise during 
service, primarily exposure to helicopters and .50-caliber 
machine guns, during duty as helicopter mechanic.  He 
testified that following service, he worked in a factory, 
with "significantly lower" noise exposure working with 
molding machines.  His oral and written testimony is 
considered to be credible.  

The Board first notes that since the issuance of the most 
recent supplemental statement of the case, in May 2007, 
additional medical evidence has been added to the claims file 
without a waiver of RO review.  However, this evidence is in 
the form of VA progress notes, dated in 2007, which show 
treatment for disorders other than hearing loss or tinnitus, 
which contain no relevant findings, and which are not 
material to the bases for the Board's decisions. Therefore, 
this evidence is not "pertinent" as defined at 38 C.F.R. § 
20.1304(c) (2009) to the issues before the Board, and a 
remand for RO consideration is not required.  

In September 2004, the Veteran filed his claim for service 
connection for tinnitus (many years after service); it 
appears that the claim for hearing loss was raised sua sponte 
by the RO.  In February 2005, the RO denied the claims.  The 
Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

When a medical professional determines that a current 
condition is related to an inservice event, then it 
necessarily follows that the current condition was incurred 
during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) 
(if a medical relationship exists between current hearing 
loss and inservice acoustical trauma, it follows that an 
injury was incurred during service); Hensley v. Brown, 5 Vet. 
App. 155 (1993) (notwithstanding that hearing loss was not 
noted upon separation, a medial relationship between current 
hearing loss and noise exposure during service demonstrates 
that the veteran incurred an injury during service).  

As a preliminary matter, the Board notes that a September 
2007 statement (VA Form 646) from the Veteran's 
representative asserts that the RO failed to apply 
38 U.S.C.A. § 1154(b) in its denial of the claim for 
tinnitus.  

The Veteran's discharge (DD Form 214) indicates that his 
military occupation specialty was helicopter repairman, that 
he attended a school for helicopter repairmen, and that he 
received an Aircraft Crewman Badge, the Vietnam Service 
Medal, the Vietnam Campaign Medal, the Bronze Start Medal, 
and an Air Medal with two oak leaf clusters.  See also 
Veteran's personnel file (DA Form 20).

In summary, the Veteran is shown to have received an Air 
Medal, and a Bronze Star Medal (for meritorious service; 
without a "V" for valor).  The Air Medal citation notes 
participation in missions over hostile territory.  However, 
the evidence is insufficient to show participation in combat.  
See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); 
VBA's Adjudication Procedure Manual, M21-1MR (hereinafter 
"M21- 1MR"), Part III.iv.4.H.29.b, c.  In any event, the 
Board notes that even assuming arguendo that participation in 
combat were to be shown, the Court has held that 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  

The Veteran's service treatment reports show three treatments 
for ear pain between March and June of 1970.  The June 1970 
report includes an impression of otitis externa.  Two 
examination reports, dated in February 1970, and in March 
1971, and a separation examination report, dated in December 
1971, all include audiometric test results which do not show 
that the Veteran had hearing loss as defined at 38 C.F.R. 
§ 3.385.  "Reports of medical history" accompanying the 
February 1970 and December 1971 examination reports show that 
the Veteran denied having a history of hearing loss (there is 
no accompanying report of medical history for the March 1971 
examination report).  

The post-service medical evidence consists of VA, dated in 
1972, and VA and non-VA reports, between 2002 and 2007.  

A VA progress note, dated in September 2004, shows that the 
Veteran received treatment for cervical and left shoulder 
pain, and that he denied tinnitus.  

The only other relevant medical evidence of record is a VA 
audiology examination report, dated in January 2005.  This 
report shows that the Veteran reported having hearing loss, 
and "long-standing" tinnitus, although he could not 
estimate the date of onset of his tinnitus.  He also reported 
"some noise history in civilian life."  It was noted that 
he denied having tinnitus in a September 2004 report.  On 
examination, he was shown to have bilateral hearing loss, as 
it is defined for VA purposes at 38 C.F.R. § 3.385.  The 
diagnoses note symmetric high-frequency sensorineural hearing 
loss "appearing cochlear in nature with normal word 
understanding in both ears," and "Tinnitus, reported as 
constant bilateral and long-standing in nature is more likely 
than not related to the hearing loss."  The examiner further 
noted that "Hearing loss due to acoustic trauma or high 
noise exposure occurs at the time of the incident and is not 
delayed in onset.  Therefore, all factual evidence indicates 
onset of this hearing loss occurred after period of 
service."

An associated memorandum appears to have been included solely 
for reference purposes, as it discusses a medical treatise 
pertaining to tinnitus, and references a medical history that 
does not pertain to the Veteran.  

The Board has determined that the claims must be denied.  
There is no evidence to show any relevant treatment during 
service.  He was not noted to have hearing loss, or tinnitus, 
in either his February 1970 or March 1971 inservice 
examination reports, or in his December 1971 separation 
examination report.  He denied a history of hearing loss in 
both the February 1970 and December 1971 reports of medical 
history.  In addition, the earliest medical evidence of 
either hearing loss, or tinnitus, is dated in January 2005.  
This is approximately 33 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence to show that the Veteran has hearing loss, or 
tinnitus, that is related to his service.  In this regard, 
the only competent opinions are found in the January 2005 VA 
examination report, and both of these opinions weigh against 
the claims.  Finally, there is no competent evidence to show 
that sensorineural hearing loss was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that hearing 
loss, and tinnitus, were caused or aggravated by service that 
ended in 1971.  The Board notes that the Veteran has not 
asserted that he has had ongoing symptomatology since his 
service.  See e.g., October 2005 hearing transcript.  In this 
case, when the Veteran's service treatment records (which do 
not show any relevant treatment, findings, or diagnoses), and 
his post-service medical records are considered (which do not 
show any relevant treatment prior to January 2005, and which 
do not contain competent evidence of a nexus between hearing 
loss, or tinnitus, and the Veteran's service), the Board 
finds that the service treatment reports, and the medical 
evidence, outweigh the lay statements, to the effect that the 
Veteran has the claimed conditions that are related to his 
service.  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  With regard to the claim for tinnitus, the 
notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in October 2004.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

It does not appear that the Veteran was provided with a VCAA 
notice as to the claim for hearing loss.  Recent court 
decisions indicate that when VA fails to furnish information 
that is necessary to substantiate the claim ("Type One 
error"), such error is presumed prejudicial, and requires 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed and 
remanded on other grounds sub nom, Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  To do this, VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Although not specifically discussed, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  In this regard, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a hearing at the 
RO in October 2005.  In May 2007, the RO reconsidered the 
appellant's claims, as evidenced by the Supplemental 
Statement of the Case, dated in May 2007.  In addition, a 
review of the appellant's representative's submissions, 
received between 2007 and 2010, indicates an accurate 
understanding of the issue on appeal.  These actions indicate 
actual knowledge on the part of the claimant, and that a 
reasonable person could be expected to understand from the 
notice what was needed.  Id.; see also Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006).  The Board therefore finds 
that no prejudice to the Veteran will result from proceeding 
with adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  To the extent that the Veteran's 
representative has asserted that the January 2005 VA 
examination was inadequate because the examiner based his 
opinion on one hearing examination provided in service, but 
that he "failed to include the results of other audiograms 
given in service that show a sharp drop in hearing at 4000 
Hertz," the Board notes that the January 2005 VA examination 
report clearly shows that the examiner discussed all three of 
the Veteran's inservice audiogram results.  The VA 
examination report further indicates that it was based on a 
review of the Veteran's service and post-service treatment 
reports, and that the Veteran's history was taken and 
recorded.  It shows that an audiometric examination was 
performed, and it includes the audiometric test results.  
Given the foregoing, there is no basis to find that this 
report is inadequate, or that a remand for a new examination 
is required.  See 38 C.F.R. § 3.159(d) (2009).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


